DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 6/10/20. Claims 1-20 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Byron et al. (Byron, US 9,720,910) in view of Liu et al. (Liu, US 2020/0285636).
As per claim 1, Byron teaches a system, comprising: 
a non-transitory memory (C.3 lines 9-C.4 line 14-see his memory, processor, computer-readable storage medium and instructions discussion); and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (ibid): 
receiving a user query from a user device via a chat robot during an online chat session, wherein the user query corresponds to a first language (C.6 lines 4-55-his QA system, IBM Watson, wherein the online IBM Watson question and answering dialog with the user, based on user input query in a first language); 
translating, using machine translation techniques, the user query into a second language that is different from the first language (C.8 line 55-C.9 line 10-his translating the user query to a second language, his English to Spanish translation, Fig. 5); 
transmitting the translated query to an artificial intelligence system comprising a dialog tree to cause the artificial intelligence system to determine a response in the second language to the translated query based on analyzing one or more semantic properties of the translated query, wherein the second-language response includes a node ID corresponding to a node in the dialog tree (ibid-see also, C.6 lines 18-20, his IBM Watson deep analysis/learning (AI) node, as the tree, based dialog with descriptions knowledge structure, for generating a response based on semantic analysis of the query input); 
[intercepting a transmission of the second-language] response from the artificial intelligence system (ibid, Fig. 5-see also, C.6 lines 18-20, his IBM Watson deep analysis/learning (AI) node, as the tree, based dialog with descriptions knowledge structure, for generating a response); 
determining, based on the node ID, a response in the first language (ibid-his descriptive text in corresponding original language, as a result of the mapped node from the second language descriptive text, as the corresponding answer); and 
providing the response in the first language to the user device via the chat robot (ibid-his IBM-Watson provided answer/response in the first language, see Figs. 4 and 5).
Byron lacks explicitly teaching that which Liu teaches intercepting a transmission of the second-language (paragraph [0040]-his translation search results, intercepted for translation back into a native language).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Byron and Liu to combine the prior art element of a QA translation system as taught by Byron with searching a data structure in a second language for the answer, intercepting the second language response/answer as taught by Liu as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be providing the response as intercepted, in the native language of the user (ibid-Liu).
As per claim 2, Byron further makes obvious the system of claim 1, wherein the determining the response in the first language comprises: 
retrieving, based on a key comprising the node ID, the response in the first language from a mapping (ibid-Figs. 4 and 5, see claim 1, node alignment as the mapping and corresponding answer as the response, C.8 line 55-C.9 line 10).
As per claim 3, Byron with Liu further make obvious the system of claim 2, wherein the online chat session is associated with a locale, and the key further comprises a representation of the locale (ibid-Byron-online chat discussion, Liu paragraph [0040]-his locale identifier, provided to the data structure, in order to select the language for translation thereto, and translation therefrom, with respect to the second language).
As per claims 4, 11 and 17, Byron with Liu further make obvious the system of claim 2, wherein the operations further comprise: 
creating an entry in the second language in a knowledge management system (C.5 lines 46-67, C.6 lines 1-55-his created content, words, phrases, IBM Watson QA system); 
adding, to the dialog tree in response to the creating, a new node in the second language corresponding to the entry (ibid,C.9 lines 1-23-his updated datastore comprising the nodes, for node newly created); and 
adding, in response to the creating, a new element to the mapping corresponding to the entry (ibid-his new labels/description added to the entry).
As per claims 5, 12 and 19, Byron with Liu further make obvious the system of claim 2, wherein the operations further comprise: 
creating an entry in the first language in a knowledge management system (C.5 lines 46-67, C.6 lines 1-55-his created content, words, phrases, IBM Watson QA system, C.9 lines 1-23-his updated datastore comprising the nodes, for node newly created data in the first and second language); 
adding, to the dialog tree in response to the creating, a new node corresponding to the entry (ibid); and 
adding, to the mapping in response to the creating, a new element in the second language (ibid). 
As per claim 6, Byron further makes obvious the system of claim 1, wherein the operations further comprise: determining a user intent based on the translated query (C.5 lines 65-67-his interpretation of the user query for answering, based on the translation determined from the query).
As per claim 7, Byron further makes obvious the system of claim 1, wherein the operations further comprise: 
determining that the user query corresponds to the first language based on an analysis of the user query (ibid-C.6, C.7-his IBM Watson first language analysis of the query, the natural language processing, interpretation, before translation).
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed an embodiment of the method, such that Byron with Liu makes obvious a method, comprising: receiving, by one or more hardware processors, a user query corresponding to a first language from a user device via a chat robot during an online chat session (ibid-see claim 1, corresponding and similar limitation); translating the user query into a second language that is different from the first language (ibid); transmitting, by one or more hardware processors, the translated query to an artificial intelligence system comprising a dialog tree to cause the artificial intelligence system to determine a response in the second language to the translated query based on analyzing one or more semantic properties of the translated query, wherein the second-language response includes a node ID corresponding to a node in the dialog tree (ibid); intercepting a transmission of the second-language response from the artificial intelligence system (ibid); retrieving, from a file, a response in the first language based on the node ID (ibid); and transmitting, by the one or more hardware processors, the response in the first language to the user device via the chat robot (ibid).
As per claim 9, Byron with Liu further makes obvious the method of claim 8, wherein the online chat session is associated with a locale and retrieving the response in the first language is further based on the locale (ibid-Byron-online chat discussion, Liu paragraph [0040]-his locale identifier, provided to the data structure, in order to select the language for translation thereto, and translation therefrom, with respect to the second language). 
As per claim 10, Byron with Liu further makes obvious the method of claim 9, further comprising: 
determining that the user query corresponds to the first language based on the locale (ibid-Byron-online chat discussion, Liu paragraph [0040]-his locale identifier, provided to the data structure, in order to select the language for translation thereto, and translation therefrom, with respect to the second language, based on user query attributes, including determining query corresponds to a first language based on the locale). 
As per claim 13, Byron with Liu further makes obvious the method of claim 8, wherein the translating the user query comprises: 
transmitting, by the one or more hardware processors, the user query to a translation engine (ibid-Fig. 5, as his machine translation to the second language); and 
receiving, by the one or more hardware processors, the translated query, wherein the translated query comprises a machine translation of the user query (ibid-his machine translated query received by the language model, for second language node/label alignment and subsequent answer determination).
As per claim 14, Byron with Liu further makes obvious the method of claim 8, further comprising: determining, using an intent engine, a user intent based on the translated query (C.5, C.6-IBM Watson comprising the intent engine, C.5 lines 65-67-his interpretation of the user query for answering, based on the translation determined from the query).
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations is deemed to embody the method/operations, such that Byron with Liu make obvious a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (C.3 lines 9-C.4 line 14-see his memory, processor, computer-readable storage medium and instructions discussion): receiving a user query corresponding to a first language from a user device via a chat robot during an online chat session (ibid-see claim 1, corresponding and similar limitation); translating, using machine translation techniques, the user query into a second language that is different from the first language (ibid); transmitting the translated query to an artificial intelligence system comprising a dialog tree to cause the artificial intelligence system to determine a response in the second language to the translated query based on analyzing one or more semantic properties of the translated query, wherein the second-language response includes a node ID corresponding to a node in the dialog tree (ibid); intercepting a transmission of the determined response from the artificial intelligence system (ibid); retrieving a response in the first language from a mapping based on the node ID and the first language (ibid); and providing the response in the first language to the user device via the chat robot (ibid). 
As per claim 16, Byron with Liu further makes obvious the non-transitory machine-readable medium of claim 15, wherein the chat session is associated with a geographic region (ibid-Liu, paragraphs [0001, 0026, 0040]-his locale and geographic location of the user), and retrieving the response in the first language comprises: retrieving, from the mapping, a value comprising the response in the first language using a key comprising the node ID, the first language, and a representation of the geographic region (ibid, Liu, the users context, including node/labels, first language and locale information in order to generate the response, as mapped from first to second language based on the labeled data, see Byron).
As per claim 18, Byron further makes obvious the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: populating the new element in the mapping with a machine translation of text included in the new node (C.5 lines 46-67, C.6 lines 1-55-his created content, words, phrases, IBM Watson QA system, C.9 lines 1-23-his updated datastore comprising the nodes, for node newly created data in the first and second language).
As per claim 20, Byron with Liu further makes obvious the 20. The non-transitory machine-readable medium of claim 15, wherein the user query is transcribed from speech (Liu-paragraphs [0034, 0035]-his-IBM Watson speech recognition, and corresponding query input).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
London (US 2015/0142704) explicitly teaches using a dialog system, wherein a first language is translated into a second language via a foreign language engine, using artificial intelligence system comprising a knowledge tree graph, the tree is searched in a second language and a foreign language engine transmits the response in the user’s language. 
Osmon et al. (US 11,188,580) teaches mapping languae utterances to nodes in a knowledge graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
8/13/2022
lms